Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s cancellation of claim 2 moots the 112 rejection.  
	Applicant’s cancellation of claim 7 moots the separate software per se rejection of claim 7. 
	Applicant’s arguments with respect to the art have been considered, but as outlined below in the rejection, Hamaguchi/Okumura disclose applicant’s claimed subject matter.  It is noted that as applicant has changed the wording of the incorporated elements of claims 2-3, the previous rejections do not apply.  
	With regard to the 101 rejection, applicant argues that the claims now recite a practical application.  The examiner disagrees.  With respect to claim 1, for example, the claims merely recite high level, generalized steps for “information,” “degradation,” “requirement” and do not specify what any of these elements are, how they are calculated, determined, etc.  This does not constitute a practical application.  The examiner notes that with respect to new claim 8, the limitations are specific as to the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 9 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)



Step 2A: The invention is directed to providing a battery recommendation which is akin to fundamental economic practices and methods of organizing human activity (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

acquiring information on the plurality of batteries as battery information; 
acquiring battery requirement information including a battery requirement required by the user; and 
extracting a candidate battery satisfying the battery requirement as a candidate for a presentation battery to be presented to the user from among the plurality of batteries, based on the battery information and the battery requirement information, 
selecting the presentation battery from the candidate battery to store information on the presentation battery selected in the memory to reserve use of the presentation battery;
transmitting the information on the presentation battery to the user terminal;
the plurality of batteries include a first battery and a second battery, the battery information includes battery element information on each of a plurality of battery elements included in the first battery and  battery element information on each of a plurality of battery elements included in the second battery, 
he battery requirement information includes information indicating a scheduled battery replacement time at which using the presentation battery is started by the user and information indicating a battery performance required by the user, 

the extracting including determining whether there is the candidate battery satisfying the battery requirement by a battery itself among the plurality of batteries based on the degree of degradation estimated, when it is determined that there is not the candidate battery, determining whether it is possible to constitute the candidate battery satisfying the battery requirement by a combination battery including a part of the plurality of battery elements included in the first battery and a part of the plurality of battery elements included in the second battery, and when it is determined that it is possible to constitute the candidate battery by the combination battery, extracting the combination battery as the candidate battery.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether 

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
Vehicle terminals (interpreted to be a computer);
A user terminal (interpreted to be a computer); 
an electronic control unit including a microprocessor and a memory connected to the microprocessor.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,


In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 4-6, 9 these dependent claim have also been reviewed with the same analysis as independent claim 1. The 

It is noted that claim 8 recites a practical application and is not rejected under 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9 are rejected under 35 USC 103 as being unpatentable over JP 2013/084198 Hamaguchi, et al. (hereafter Hamaguchi) (note that the examiner utilizes a machine translation from Espacenet), in view of US 2006/0012330, Okumura et al. (hereafter Okumura).


an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to perform: (Hamaguchi ¶13 includes a computer and memory; see also ¶16-17)
acquiring an information on the plurality of batteries as a battery information through a network from a plurality of vehicle terminals mounted on the plurality of vehicles respectively; (Hamaguchi ¶11 information collecting device 9 as an on-vehicle device terminal; ¶14-15 obtains information about batteries to be sold)
acquiring a battery requirement information from a user terminal of a user and a vehicle terminal mounted on the vehicle of the user through the network, the battery requirement information, including a battery requirement required by a user; and (Hamaguchi ¶13 obtains information about vehicle use pattern, which are requirements for the replacement battery; see also ¶17)
extracting a candidate battery satisfying the battery requirement as a candidate for a presentation battery to be presented to the user from among the plurality of batteries, based on the battery information and the battery requirement information, (Hamaguchi ¶18 returns battery search results of matching batteries)
selecting the presentation battery from the candidate battery to store information on the presentation battery selected in the memory to reserve use of the presentation battery, and (Hamaguchi ¶22 selects a battery as the optimum battery suitable for the user as a replacement) 
transmitting the information on the presentation battery to the user terminal, wherein the plurality of batteries includes a first battery and a second battery, the battery information includes battery element information on each of a plurality of battery elements included in the first battery and a battery element 

the battery requirement information includes information indicating a scheduled battery replacement time at which using the presentation battery is started by the user and information indicating a battery performance required by the user, (Hamaguchi ¶34 indicates that the battery no longer performs as needed/necessary for the user, which is an indication of a schedule for a battery replacement (e.g. now; ¶34 also specifies performance required (e.g. cruising distance, holding period, etc.) 
the microprocessor is configured to further perform, estimating a degree of degradation of each of the plurality of batteries at the scheduled battery replacement time indicated in the battery requirement information (Hamaguchi ¶37-61 generally describes estimating a degree of degradation of the batteries, see specifically for example, ¶38-39) 

Hamaguchi does not disclose
the microprocessor is configured to perform the extracting including determining whether there is the candidate battery satisfying the battery requirement by a battery itself among the plurality of batteries, and when it is determined that there is not the candidate battery, determining whether it is possible to constitute the candidate battery by the combination battery, determining whether it is possible to constitute the candidate battery satisfying the battery requirement by a combination battery including a part of the plurality of battery elements included in the first battery and a part of the plurality of battery elements included in the second battery, and when it is determined that it is possible to constitute the candidate battery by the combination battery, extracting the combination battery as the candidate battery.  



Although Hamaguchi/Okumura does not disclose when it is determined that there is not the candidate battery, determining whether it is possible to constitute the candidate battery by the combination battery.  It would have been obvious to only perform the step of determining if one can make a combination battery upon determining that no suitable battery is found as making a combination battery requires more effort and therefore, cost, than a battery that would be available without modification.  

4. The battery management apparatus according to claim 1, 
the microprocessor is configured to further perform selecting the presentation battery from the candidate battery before the scheduled battery replacement time. (Hamaguchi ¶34 selects the battery prior to the replacement so that the user can purchase the battery)

5. The battery management apparatus according to claim 4, wherein the battery requirement includes a requirement for at least one of a battery performance and a battery price required by the user.  (Hamaguchi ¶24 includes performance and price) 



8. The battery management apparatus according to claim 1, 
wherein the degree of degradation is represented by a SOH, the SOH being a retention ratio of a battery capacity reduced with time, (Hamaguchi ¶55 discloses using the maximum charge of a battery that changes according to the degree of deterioration of the battery when compared as the original battery; see generally ¶56-57, note that ¶56-57 indicates that this is a simple substitution for cruising distance and could be used as an input requirement) 
the battery information includes information indicating the SOH of each of the plurality of batteries and information indicating the SOH of each of the plurality of battery elements included in the first battery and each of the plurality of battery elements included in the second battery, (Hamaguchi ¶56 determines the SOH of each battery) 
the battery requirement information includes a required SOH as the information indicating the battery performance required by the user, and (Hamaguchi ¶56-57 indicates that this is a simple substitution for cruising distance and could be used as an input requirement)
the microprocessor is configured to perform the estimating includes calculating a change rate from the past to the present time of the SOH of each of the plurality of batteries based on the battery information to estimate the SOH of each of the plurality of batteries at the scheduled battery replacement time, and (Hamaguchi ¶56-57 estimates the rate of change of the maximum charge from to the current time) 


9.  The battery management apparatus according to claim 1, wherein the microprocessor is configured to perform the extracting including, when there is not the candidate battery whose SOH at the scheduled battery replacement time is equal to or greater than the required SOH among the plurality of batteries, determining whether there is a combination battery whose SOH at the scheduled battery replacement time is equal to or greater than required SOH among a plurality of combination batteries including the part of the plurality of battery elements included in the first battery and the part of the plurality of battery elements included in the second battery, and when it is determined that there is the combination battery whose SOH at the scheduled battery replacement time is equal to or greater than the required SOH, extracting the combination battery whose SOH at the scheduled battery replacement time is equal to or greater than the required SOH as the candidate battery.   (Hamaguchi ¶55 discloses using the maximum charge of a battery that changes according to the degree of deterioration of the battery when compared as the original battery; see generally ¶56-57, note that ¶56-57 indicates that this is a simple substitution for cruising distance and could be used as an input requirement of claim 1)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0112781, Anderson, disclosing a method for estimating battery degradation in a battery pack for vehicles;
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684